         Case 1:19-cv-00938-NONE-SAB Document 15 Filed 06/16/20 Page 1 of 2


1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                       EASTERN DISTRICT OF CALIFORNIA –FRESNO DIVISION
10
11   AHSAN BAJWA,                                        Case No. 1:19-cv-00938-NONE-SAB
12         Plaintiff,                                    ORDER RE JOINT STIPULATION TO
                                                         CONTINUE EXPERT DISCOVERY
13                 v.                                    DEADLINES
14   UNITED STATES LIFE INSURANCE                        (ECF No. 14)
     COMPANY,
15
           Defendant.
16
17         The scheduling order in this matter was filed on September 5, 2019, setting the pretrial
18   deadlines and trial in this action. (ECF No. 8.) On March 4, 2020, the parties’ joint stipulation
19   to amend the deadlines in the September 5, 2019 scheduling order was granted. (ECF No. 12.)
20   On June 12, 2020, the parties filed a second joint stipulation to amend the deadlines in the
21   scheduling order.
22         The parties seek an extension of the deadlines due to the extreme circumstances created
23   by the ongoing COVID-19 pandemic which has affected the parties’ ability to complete expert
24   and party discovery in accordance with the deadlines established in the Court’s September 5,
25   2019 scheduling order, as modified by the Court’s March 4, 2020 order. The Court finds that
26   good cause exists to amend the scheduling order.
27         Accordingly, IT IS HEREBY ORDERED that the September 5, 2019 scheduling order, as
28   modified by the March 4, 2020 order is amended as follows.
30
31                                                   1
          Case 1:19-cv-00938-NONE-SAB Document 15 Filed 06/16/20 Page 2 of 2


1             1.      Initial expert disclosure:               August 10, 2020
2             2.      Supplemental expert disclosure:          September 10, 2020
3             3.      Expert discovery cut-off:                October 27, 2020
4             4.      Non-expert discovery cut-off:            August 27, 2020
5             5.      All other aspects of the September 5, 2019 scheduling order remain in effect.
6
7    IT IS SO ORDERED.

8    Dated:        June 16, 2020
9                                                     UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
30
31                                                      2
